       Case 3:19-cv-06189-WHO Document 32 Filed 01/21/20 Page 1 of 6



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   KRISTI GUDOSKI COOK
     LISA C. EHRLICH
 5   XIYUN YANG
     LEE SHERMAN (SBN 272271)
 6   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6404
 8    Fax: (213) 879-7605
      E-mail: Lee.Sherman@doj.ca.gov
 9   Attorneys for Plaintiff State of California
10                              IN THE UNITED STATES DISTRICT COURT

11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13

14
     STATE OF CALIFORNIA,                                    Case No. 19-cv-6189-WHO
15
                                                Plaintiff, STIPULATION RE: DISMISSAL
16                                                         WITHOUT PREJUDICE OF COUNTS 1-
                     v.                                    5 OF CALIFORNIA’S COMPLAINT
17
                                                             Courtroom: 2
18   WILLIAM P. BARR, in his official capacity               Judge:        Honorable William H. Orrick
     as Attorney General of the United States, et            Trial Date: None Set
19   al.,                                                    Action Filed: September 30, 2019
20                                          Defendants.
21

22

23

24

25

26

27

28

          Stipulation re: Dismissal Without Prejudice of Counts 1-5 of California’s Complaint (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 32 Filed 01/21/20 Page 2 of 6



 1        WHEREAS, Plaintiff State of California (Plaintiff or California) filed a complaint in this
 2   action on September 30, 2019;
 3        WHEREAS, Causes of Action 1-5 of the complaint challenge Defendants’ imposition of
 4   five immigration enforcement funding requirements to the Edward Byrne Memorial Justice
 5   Assistance Grant (JAG) found on pages 22-23 and 25-26 of the Fiscal Year (FY) 2019 JAG State
 6   Solicitation (attached as Exhibit A to the Complaint), pages 21-22 and 23-24 of the FY 2019 JAG
 7   Local Solicitation (attached as Exhibit B to the Complaint), and paragraphs 31-41 and 73 of the
 8   State’s FY 2019 JAG award (attached as Exhibit C to the Complaint), consisting of:
 9        A condition requiring JAG recipients to comply with 8 U.S.C. §§ 1373 and 1644 (1373
10           Requirement);
11        A condition prohibiting JAG recipients from “publicly disclos[ing] . . . federal law
12           enforcement information in a direct or indirect attempt to conceal, harbor, or shield from
13           detection . . . any alien who has come to, entered, or remains in the United States in
14           violation of 8 U.S.C. ch. 12 - - without regard to whether such disclosure would
15           constitute (or could form a predicate for) a violation of . . . 8 U.S.C. 1324(a)” (Non-
16           Public Disclosure Requirement);
17        A condition requiring JAG recipients to permit Department of Homeland Security (DHS)
18           agents access to detention facilities to interrogate non-citizens in custody (Access
19           Requirement);
20        A condition requiring JAG recipients to provide “as early as practicable” or 48 hours’
21           advance notice to DHS of the scheduled release date and time of a non-citizen in the
22           jurisdiction’s custody upon request by DHS (Notification Requirement);
23        A condition requiring JAG recipients to provide information about their laws, policies and
24           practices governing their communications with DHS and U.S. Immigration and Customs
25           Enforcement, including as they relate to § 1373 (Additional 1373 Obligation, with the
26           1373, Non-Public Disclosure, Access, and Notification Requirements, the JAG
27           Immigration Enforcement Requirements);
28                                                         1
          Stipulation re: Dismissal Without Prejudice of Counts 1-5 of California’s Complaint (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 32 Filed 01/21/20 Page 3 of 6



 1         WHEREAS, Causes of Action 1-5 of the complaint also challenge Defendants’ imposition
 2   of a requirement to comply with § 1373 as a condition on the State’s FY 2019 Title II Juvenile
 3   Justice Formula Grant as it appears in paragraphs 38-41 of the State’s FY 2019 Title II award,
 4   attached as Exhibit E to the Complaint (1373 Title II Requirement);
 5         WHEREAS, in the Amended Judgment and Order in California v. Sessions I, this Court
 6   enjoined Defendants from “[r]equiring compliance with 8 U.S.C. § 1373 as a grant condition
 7   against any California state entity or political subdivision . . . on the basis of 8 U.S.C. § 1373
 8   being an ‘applicable Federal law,’ or on the basis of 8 U.S.C. § 1373’s independent statutory
 9   obligations;”
10         WHEREAS, Plaintiff and Defendants have met and conferred in order to narrow the issues
11   in dispute in this case and avoid burdening this Court with issues that are already governed by
12   prior judgments;
13         WHEREAS, dismissal of Counts 1-5 without prejudice will enable this Court to enter final
14   judgment on Counts 6-11 in the instant case after adjudication;
15         THEREFORE, the Parties do HEREBY STIPULATE AND AGREE as follows:
16                   1. This stipulation shall remain in effect, except in the case that Defendants give 60
17                      days advance written notice to Plaintiff that Defendants no longer agree to the
18                      terms of the stipulation;
19                   2. Defendants agree to not withhold, terminate, or claw back JAG or Title II
20                      funding from, or disbar or make ineligible for JAG or Title II, any California
21                      state entity or any California political subdivision on the basis of the JAG
22                      Immigration Enforcement Requirements or the 1373 Title II Requirement in FY
23                      2019;
24                   3. Defendants agree to issue JAG and Title II awards and funding to the California
25                      Board of State and Community Corrections, and all political subdivisions that
26                      apply for JAG awards, in the ordinary course, and not enforce the JAG
27                      Immigration Enforcement Requirements and the 1373 Title II Requirement in
28                                                         2
          Stipulation re: Dismissal Without Prejudice of Counts 1-5 of California’s Complaint (19-cv-6189-WHO)
     Case 3:19-cv-06189-WHO Document 32 Filed 01/21/20 Page 4 of 6



 1                  FY 2019; provided, however, that the aforesaid applicants comply with all other
 2                  provisions, requirements, and lawful conditions of the JAG and Title II awards;
 3              4. Acceptance of JAG and Title II awards by the California Board of State and
 4                  Community Corrections or any California political subdivision shall not be
 5                  construed as acceptance of the JAG Immigration Enforcement Requirements
 6                  and the 1373 Title II Requirement;
 7              5. After a California jurisdiction or entity accepts its JAG or Title II award,
 8                  Defendants agree to process and approve the jurisdiction’s requests for grant
 9                  drawdowns as it would in the ordinary course, and without regard to the JAG
10                  Immigration Enforcement Requirements, 1373 Title II Requirement, or
11                  compliance with 8 U.S.C. § 1373;
12              6. On the basis of Defendants’ representations in this stipulation, the parties agree
13                  that Causes of Action 1-5 in Plaintiff’s Complaint shall be dismissed without
14                  prejudice, and Plaintiff reserves its right to challenge the legality of the JAG
15                  Immigration Enforcement Requirements and 1373 Title II Requirement if
16                  Defendants seek to terminate any term of this stipulation;
17              7. Approving this stipulation would not impact any other deadlines or claims at
18                  issue that have yet to be adjudicated to final judgment in this case, including
19                  specifically Plaintiff’s claims pertaining to Defendants’ imposition of the 1324a
20                  Requirement on JAG, Title II, and other grants that are addressed in Causes of
21                  Action 6-11 of Plaintiff’s Complaint; and
22              8. This stipulation is contingent upon this Court retaining jurisdiction to enforce
23                  the terms of the stipulation.
24     A proposed order is attached.
25

26

27

28                                                      3
       Stipulation re: Dismissal Without Prejudice of Counts 1-5 of California’s Complaint (19-cv-6189-WHO)
        Case 3:19-cv-06189-WHO Document 32 Filed 01/21/20 Page 5 of 6



 1
     Dated: January 21, 2020                                    Respectfully submitted,
 2
     XAVIER BECERRA                                             JOSEPH H. HUNT
 3   Attorney General of California                             ASSISTANT ATTORNEY GENERAL
     MICHAEL L. NEWMAN
 4   Senior Assistant Attorney General
     SARAH E. BELTON                                            BRIGHAM J. BOWEN
 5   Supervising Deputy Attorney General                        ASSISTANT BRANCH DIRECTOR
     KRISTI GUDOSKI COOK
 6   LISA C. EHRLICH                                            /S/ DANIEL D. MAULER
     XIYUN YANG
 7   Deputy Attorneys General                                   DANIEL D. MAULER
                                                                VIRGINIA STATE BAR NO. 73190
 8    /s/ Lee I. Sherman
                                                                TRIAL ATTORNEY
 9    LEE I. SHERMAN                                            UNITED STATES DEPARTMENT OF JUSTICE
      Deputy Attorney General                                   CIVIL DIVISION, FEDERAL PROGRAMS BRANCH
10    Attorneys for Plaintiff                                   1100 L STREET, NW
      State of California                                       WASHINGTON, DC 20001
11                                                              TEL: (202) 616-0773
12                                                              FAX: (202) 616-8470
                                                                E-MAIL: DAN.MAULER@USDOJ.GOV
13                                                              Attorneys for Defendants

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                          4
           Stipulation re: Dismissal Without Prejudice of Counts 1-5 of California’s Complaint (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 32 Filed 01/21/20 Page 6 of 6



 1                                   ATTESTATION OF SIGNATURES
 2          I, Lee I. Sherman, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
 3   District of California that concurrence in the filing of this document has been obtained from each
 4
     signatory hereto.
 5
                                                                /s/ Lee I. Sherman
 6
                                                                LEE I. SHERMAN
 7                                                              Deputy Attorney General
                                                                Attorney for Plaintiff
 8                                                              State of California

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                         5
          Stipulation re: Dismissal Without Prejudice of Counts 1-5 of California’s Complaint (19-cv-6189-WHO)
